Citation Nr: 1012904	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-20 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
April 1976 and from December 1990 to April 1991.  This case 
comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

An April 2007 rating decision granted service connection for 
right foot traumatic arthritis.  This was a full grant of 
the benefit sought with regard to that issue.  Grantham v. 
Brown, 114 F .3d 1156 (Fed. Cir. 1997).

The Veteran presented testimony at a hearing before the 
undersigned at the RO in February 2010.  A transcript of the 
hearing is associated with the Veteran's claims folder.

The issues of entitlement to service connection for 
hypertension, left ear hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have right ear hearing loss for VA 
compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing 
loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1112(a) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran received the required notice in a letter from 
the RO dated in June 2006, prior to the initial adjudication 
of the claim.

The Veteran was afforded a VA examination.  Although the 
examination did not provide an adequate opinion as to the 
etiology of current left ear hearing loss and tinnitus, the 
examination showed that the Veteran did not have right ear 
hearing loss as defined by VA.  There is no other evidence 
that the Veteran has a right ear hearing loss as defined by 
VA.  Hence an etiology opinion is not required.

As discussed in the remand all periods of possible active 
duty training and inactive duty for training have not been 
verified.  Again, in the absence of a current right ear 
hearing loss, such verification could not substantiate the 
claim.  All identified treatment records have been obtained.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).

The Veteran contends that he has bilateral hearing loss and 
tinnitus related to exposure to high frequency noise from 
jet engines while serving as an aircraft mechanic and crew 
chief in the Navy.

Service treatment records are negative for evidence of 
hearing loss or tinnitus during the Veteran's active 
military service.  However, the Veteran's DD-214 shows that 
he served as an Aviation Machinist Mate, a Crew Chief and a 
Flight Attendant during active duty in the Navy, and as 
noted above, the Veteran also reports noise exposure during 
service.  The evidence supports a finding that the Veteran 
was exposed to noise in service. 

During a March 2007 VA examination, the Veteran reported 
noise exposure during active duty and reserve duty, and also 
while working in a body shop from 1977 to 1986, prior to his 
second period of active duty service.  He did report wearing 
ear protection in noisy areas while working in the body 
shop.  The Veteran also reported working for American 
Airlines since 1987 as a training instructor, which exposed 
him to noise, and noise exposure from recreational hunting.  
He also reported a ten-year history of bilateral, recurrent 
tinnitus.  Based on the results from an audiogram conducted 
at that time, the examiner diagnosed bilateral minimal high 
frequency sensorineural hearing loss, with normal 
audiometric thresholds present for VA rating purposes in the 
right ear and bilateral, recurrent tinnitus.  However, the 
examiner noted that because the Veteran's service treatment 
records were not available to review at that time, he was 
not able to give an opinion as to whether the Veteran's 
hearing loss was related to military noise exposure.  See 
March 2007 VA examination report and March 2007 VA 
audiogram.  

Examination results reportedly showed that speech reception 
thresholds in the right ear were all below 40 decibels and 
were in excess of 25 decibels only at 4000 Hertz.  Speech 
discrimination was 100 percent in the right ear.

In a July 2008 addendum, submitted after the Veteran's 
service treatment records were added to the claims file, the 
March 2007 VA examiner noted that the service treatment 
records failed to provide evidence that either hearing loss 
and/or tinnitus was incurred during any period of active 
duty service and based solely on this fact, opined that it 
is less likely than not that the Veteran's current bilateral 
minimal high frequency sensorineural hearing loss  with 
normal audiometric thresholds present for VA rating purposes 
in the right ear and/or bilateral recurrent tinnitus might 
be related to military noise exposure.  See July 2008 
addendum to March 2007 VA examination report.  The Board 
notes that the absence of service treatment records showing 
in-service evidence of hearing loss is not fatal to the 
claim for service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Competent evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385, as noted above), and a medically sound 
basis for attributing such disability to service, may serve 
as a basis for a grant of service connection for hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In a statement dated in January 2010, G.Y., MD, the 
Veteran's private physician reported that on evaluation in 
January 2010, the Veteran related a long history of noise 
exposure, primarily while in the military.  He also reported 
experiencing tinnitus, especially at night.  The examiner 
also noted that a review of the Veteran's service treatment 
records showed that his hearing was normal until age 39, 
when he was noted to have a mild hearing loss in the high 
frequency range.  On examination, the Veteran's ears showed 
normal external auditory canals and tympanic membranes 
bilaterally.  His audiogram showed a mild hearing loss on 
the right and a moderate hearing loss on the left at 4000 
hertz.  His hearing loss was normal in the low and mid 
frequency ranges.  His tympanograms were normal bilaterally 
and his word discrimination scores were normal.  An 
accompanying audiogram shows that the Veteran did not meet 
the criteria for hearing loss for VA compensation purposes 
in the right ear.

Accompanying the January 2010 report was the report of an 
audiology examination conducted on the same date.  The 
examination showed that speech reception thresholds in the 
right ear were all below 40 decibels, and that the threshold 
was above 25 decibels only at 4000 Hertz.  It was indicated 
that speech discrimination was 100 percent in the right ear.

At the February 2010 hearing, the Veteran reported the 
history of in-service noise exposure and ongoing symptoms 
since that time.

There were no other reported hearing examinations during the 
appeal period.  The hearing tests of record show that the 
Veteran does not have hearing loss in the right ear as 
defined by VA.  While hearing loss is a symptom observable 
to a lay person, testing is required to show that the 
Veteran has hearing loss as defined by VA.  See 38 C.F.R. 
§ 4.85 (2009) (setting forth testing procedures to evaluate 
hearing loss disability).

As such the weight of the evidence is against a finding that 
the Veteran has a current right ear hearing loss disability.  
The weight of the evidence is against the grant of service 
connection for right ear hearing loss and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Service connection for right ear hearing loss is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, at 83.

As noted above there are two opinions regarding the etiology 
of the current left ear hearing loss and tinnitus.  The 
private examiner opined that the hearing loss was related to 
noise exposure, but did not opine as to whether the hearing 
loss was related to in-service noise exposure or to that 
experienced outside of service.

The VA examiner provided an opinion, but did not consider 
the Veteran's reports of a continuity of symptomatology.  
This examination is, therefore, not adequate.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

The Veteran contends that his currently demonstrated 
hypertension developed in 1975 during his first period of 
active duty, and was further aggravated during his second 
period of active duty from 1990-1991.

Service treatment records for the Veteran's first period of 
active duty from November 1972 to August 1976, including 
July and August 1976 separation examinations, are negative 
for any evidence of hypertension.  

The first evidence of high blood pressure comes from the 
report of an annual examination in May 1978, prior to the 
Veteran's second period of active duty from 1990-1991, which 
notes that the Veteran needed evaluation for possible 
hypertension.  During a 3-day blood pressure study conducted 
in May 1978, hypertension was ruled out.  However, service 
treatment records from the 1980's, while the Veteran was 
serving in the reserves show that the Veteran was noted to 
have high blood pressure, which he was controlling with 
medication.  A May 1980 note shows that the Veteran was on 
medical hold for blood pressure evaluation.  A January 1983 
statement from B.G.M., DO, indicates that the Veteran was 
being treated with medication for essential hypertension as 
early as 1981 and that the disorder was being controlled 
with Dyazide.  A January 1984 statement from Dr. B.G. M. 
indicates that the Veteran had been taking Dyazide and that 
his medication had been changed to HCTZ.  A notation in 
January 1984 shows that the Veteran was placed on medical 
hold for high blood pressure and a January 1984 health 
record from the Naval Regional Medical Center in Dallas, 
Texas shows that the Veteran was noted to be physically 
disqualified due to hypertension.  The Veteran was given 
another 3-day blood pressure study in February 1984, and 
later that month, it was noted that his blood pressure was 
normal on medication, and he was released from the medical 
hold and noted to be fit for duty.  An annual interval 
aeromedical evaluation dated in July 1990, also prior to the 
Veteran's second period of active duty, indicates that the 
Veteran was on medication for hypertension, which was not 
considered disabling, and that the results of a 3-day blood 
pressure study were normal.  

There are no service treatment records showing findings of 
high blood pressure during the Veteran's second period of 
active duty from December 1990 to April 1991.  However, 
service treatment records from June 1991, within one year of 
his discharge from his last period of active duty, indicate 
that the Veteran had hypertension, which was controlled and 
not considered disabling.  

The post-service medical evidence of record shows that as 
recent as July 2006, the Veteran was still being treated for 
hypertension, which was noted to be under good control.  See 
July 2006 statement from T.N., FNP.  

An examination and opinion is needed to determine whether 
the Veteran's currently diagnosed hypertension was incurred 
or aggravated during his active military duty 38 U.S.C.A. 
§ 5103A(d) (West 2002).

The Board also notes that there is no indication in the 
record of when the Veteran was on active duty for training.  
As the Veteran is entitled to service connection for 
injuries or diseases incurred during active duty and active 
duty for training (ACDUTRA), his periods of ACDUTRA need to 
be verified.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's periods of 
ACDUTRA and INACDUTRA.

2.  Afford the Veteran a VA audiology 
examination to determine the etiology of 
current tinnitus and left ear hearing 
loss.  The examiner should note that the 
claims folder was reviewed.  All indicated 
testing should be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's current hearing loss or tinnitus 
is the result, in whole or part, of noise 
exposure during active service or periods 
of ACDUTRA or INACDUTRA.  The Board has 
found that the Veteran had noise exposure 
during his first period of active service.

The examiner should take into account the 
Veteran's reports of ongoing 
symptomatology since his first period of 
service, as well as the findings and 
opinions provided by the VA examiner in 
March 2007 and July 2008; and by Dr. G.Y 
in January 2010.

The examiner should provide a rationale 
for the requested opinions.

3.  The Veteran should be afforded a VA 
examination to determine the etiology of 
his current hypertension.  The examiner 
should provide an opinion as to whether 
current hypertension was the result of a 
disease or injury incurred during a period 
of active service or ACDUTRA.  The 
examiner should also provide an opinion as 
to whether any pre-existing hypertension 
was clearly and unmistakably not 
aggravated during the Veteran's period of 
active duty from 1990-1991 (i.e. there was 
no increase in underlying disability).  

The Veteran's claims folder must be 
reviewed by the examiner and the examiner 
should acknowledge such review.

A rationale should be given for all 
opinions and conclusions expressed.  The 
examiner is advised that the Veteran is 
competent to report injuries and symptoms 
and that his reports must be considered in 
formulating the requested opinion.

4.  The agency of original jurisdiction 
should review the examination reports to 
insure that they contain all information 
and opinions requested in this remand.

5.  If the benefit sought on appeal is not 
granted, a supplemental statement of the 
case should be issued.  The case should be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


